Citation Nr: 1705829	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  16-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from September 1979 to January 2001.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision of the Muskogee Education Center.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").


FINDINGS OF FACT

1.  In a March 2016 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective in December 2015.

2.  The appellant, who is the Veteran's daughter, was born in September 1986, and her 26th birthday was in September 2012.



CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating this claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

The Veteran was found to be permanently and totally disabled due to service-connected disability in a March 2016 rating decision, effective December 2, 2015.  The Veteran was notified of this decision in correspondence dated in March 2016.

The appellant applied for Chapter 35 DEA benefits in June 2016.  The claim was denied on the basis that the Veteran's daughter had passed her 26th birthday prior to the December 2, 2015 effective date of the Veteran's permanent and total disability rating.

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  However, where the effective date of the permanent and total disability rating occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. § 21.3041(a)(2).  Here, the Veteran's daughter turned 26 in September 2012, more than 3 years before the effective date of the Veteran's permanent and total disability rating.  Unfortunately, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).

In her June 2016 claim, the appellant stated that she was "appealing the decision" as her father was not determined to be permanently and totally disabled until December 2015.  However, to date, the Veteran has not challenged the effective date of this permanent and total disability rating -and shown entitlement to- an effective date before his daughter's 26th birthday.

The Board recognizes the appellant's assertion that while attending school to obtain a nursing degree, she has accumulated a large amount of debt which has put her and her family in a major financial problem.  The Board is sympathetic to the appellant's contentions.  Federal laws authorizing monetary benefits, however, are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board is without authority to grant this benefit on the basis of an equitable argument.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The appellant has asserted that there are exceptions to the age limitation on this benefit.  The exceptions relate to the suspension of pursuit of a program and being activated to service; review of the evidence does not indicate that these exceptions apply to this appeal.  See 38 C.F.R. § 21.3041.  For these reasons, unfortunately, this appeal must be denied. 

In conclusion, there is no legal basis upon which to grant entitlement to Chapter 35 dependent's educational assistance.  Accordingly, the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases such as this, where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to Chapter 35 dependent's educational assistance is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


